Exhibit 10.1

Summary of Oral Agreement with director Jess Ravich regarding Bonus Award

In connection with the closing of the termination of the Finders Agreement
between Cherokee Inc. (the “Company”) and Mossimo Inc. dated March 2000 (the
“Finders Agreement”), the Company awarded Jess Ravich, a director of the
Company, a bonus in the amount of $50,000 for his extraordinary board services. 
Mr. Ravich, in his capacity as a director of the Company, closely oversaw
management’s activities in connection with the negotiation and consummation of
the termination of the Finders Agreement and the previously disclosed
Termination and Settlement Agreement between the Company and Iconix Brand Group,
Inc. (“Iconix”) entered into as of April 27, 2006 (the “Termination Agreement”)
in connection with Iconix’s acquisition of Mossimo.  The Board determined that
given the size and the complexity of these transactions, close board oversight
was appropriate.  Mr. Ravich expended significant additional time performing
such oversight and, therefore, the Company’s Board of Directors determined that
additional compensation was appropriate.  The payment was approved by the
disinterested members of the Company’s Board of Directors.


--------------------------------------------------------------------------------